Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more.
STEP 1 (Is the Claim directed to a process, machine, manufacture or composition of matter?)
Claims 1-20 are drawn to a method, system and article of manufacture, thus they fall into one of the four recognized statutory classes. 
STEP 2A PRONG ONE (Does the claim recite an abstract idea, law of nature, or natural phenomenon?)
1. A distributed data storage system, comprising:
at least one data processor; and
at least one memory storing instructions which, when executed by the at least one data processor, cause operations comprising:
storing, on a data page in a disk of a database system, one or more columns of data from a database table;
storing, on a metadata page in the disk of the database system, a metadata associated with the data page, the metadata including a byte range on the data page at which the one or more columns of data are stored; and

executing, by the database system, one or more queries including by accessing, based at least on the metadata associated with the data page, a portion of the data page storing the one or more columns of data required by the one or more queries.
The limitation of processing the query by accessing the data page storing the data based on the metadata associated with the data page stored in a disk of the database system, providing as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor,” “memory”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the " processor" and " memory" in the context of this claim encompasses 
executing queries by accessing the data page (mental process) of Claim 1; performing input output (IO) operations in order to access the portion of the data page of Claim 4.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper and collecting information (e.g. data page, metadata) by storing, executing queries by accessing the data page with the aid of pen and paper but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  The claim as a whole recites a method of organizing human activity.  The claimed invention is a method that allows user to access the data page stored in the columns of the table.   Thus, claim recites an abstract idea.
Independent Claims 16 and 20 are rejected in the same rationale as discussed above.
1. A distributed data storage system, comprising:
at least one data processor; and
at least one memory storing instructions which, when executed by the at least one data processor, cause operations comprising:
storing, on a data page in a disk of a database system, one or more columns of data from a database table;
storing, on a metadata page in the disk of the database system, a metadata associated with the data page, the metadata including a byte range on the data page at which the one or more columns of data are stored; and
executing, by the database system, one or more queries including by accessing, based at least on the metadata associated with the data page, a portion of the data page storing the one or more columns of data required by the one or more queries.
STEP 2A PRONG TWO (Does the claim recite additional elements that integrate the judicial exception into a practical application?)
The claim as a whole merely describes how to generally “apply” the concept of storing data page.  The claimed computer components are recited at a high level of generality and merely invoked as tools to perform accessing and querying process.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  
STEP 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?)
As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing data from storage.  Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e. inventive concept) to the abstract idea.  The claim is ineligible.  
The elements such as “processor”, and “memory” are recited at a high-level of generality such that it amounts to no more than mere instruction to apply the abstract idea using a generic computer component. See MPEP 2106.05(b), for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984.
Claims 1, 16, 20, for example, contain an insignificant extra-solution activity (“storing data page, executing queries by accessing the data page”). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Regarding claims 3 and 17, these claims are dependent on claim 1 and further note that receiving (or collecting) data, storing and generating data for storing.  These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating an insignificant extra solution activity. See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
Regarding Claim 11, this claim is dependent on claim 1 and further note that the queries include transactional processing query and analytical processing query. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the query to include transactional processing query and analytical processing query. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Regarding Claim 12, this claim is dependent on claim 1 and further note that the disk of the database system comprises solid state devices storing the first data page and the metadata page. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating the disk comprises solid state devices. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Regarding Claim 14, this claim is dependent on claim 1 and further note that the columns of data stored in the data page in a partition attribute across (PAX) format. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating a partition attribute across (PAX) format. 2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Regarding Claim 15, this claim is dependent on claim 1 and further note that metadata associated with the data page includes a logical page number of the data page, a pointer to a cache, a row identifier range, a metadata version, a column identifier, datatype, or encoding of the columns. These claims do not integrate the abstract idea into a practical application and do not represent significantly more than the abstract idea. These limitations are merely indicating a field of use or technological environment in which to apply a judicial exception, by indicating what type of data the metadata with data page includes.  2106.05(d) Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 67, 101 USPQ2d 1961, 1964 (2010).
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sridhara et al. (11,341,163).
Regarding Claim 1, Sridhara et al. (11,341,163) discloses a distributed data storage system (“a distributed database”, see title), comprising: 
at least one data processor (processor, Col. 4, line 64 to Col. 5, line 63); and 
at least one memory (memory, Col. 4, line 64 to Col. 5, line 63) storing instructions (memories store instructions, Col. 31, lines 17-20) which, when executed by the at least one data processor (processors capable of executing instructions, Col. 30, lines 40-67), cause operations comprising:
storing, on a data page (data pages 367, fig. 3) in a disk (“each page may be a block of storage, e.g. virtual memory, disk or other physical memory”, Col. 22, lines 61-62) of a database system (storage node 360, fig. 3), one or more columns of data from a database table (“a database object can be a table or a partition of a table”, Col. 8, lines 14-35.  Noted that table inherently comprise columns and rows); 
storing, on a metadata page (“log pages for which there is a header and metadata”, Col. 22, lines 59 to Col. 23, line 4);  page log 369, fig. 3) in the disk (“each page may be a block of storage, e.g. virtual memory, disk or other physical memory”, Col. 22, lines 61-62) of the database system (storage node 360, fig. 3), a metadata associated with the data page (“the database system to store data pages of one or more databases and… other metadata associated therewith”, Col. 19, lines 3-32), the metadata including a byte range (“fixed-size byte range of data”, “range of bytes”, Col. 22, lines 35-58) on the data page at which the one or more columns of data are stored (“a database object can be a table or a partition of a table”, Col. 8, lines 14-35.  Noted that table inherently comprises columns and rows);
executing, by the database system, one or more queries (“a request to execute a transaction or query with respect to a database”, Col. 16, line 56 to Col. 17, line 16) including by accessing based at least on the metadata associated with the data page, a portion of the data page (“requests to access data pages”, Col. 17, lines 66 to Col. 18, lines 15) storing the one or more columns of data required by the one or more queries (“data tables (or records thereof) stored or retrieved on behalf of user”, Col. 18, lines 15-48. Noted that retrieving (or accessing) data from the data table is associating with query.  As discussed above, data table also inherently comprises columns and rows).
Claims 16 and 20 are rejected similarly as discussed above. 
Regarding Claim 2, Sridhara discloses the system of claim 1, wherein the portion of the data page is accessed by at least loading, into a memory of the database system (“loading a page and write”, Col. 7, lines 5-21), the portion of the data page but not the data page in its entirety (“might load that particular page from storage”, Col. 7, lines 5-21.  Noted that it may load particular page portion). 
Regarding Claim 12, Sridhara discloses the system of claim 1, wherein the disk of the database system comprises one or more solid state devices (“solid state memory”, Col. 31, lines 4-16) storing the first data page and the metadata page (fig. 3).
Regarding Claim 13, Sridhara discloses the system of claim 1, further comprising:
caching, in a memory of the database system, the metadata associated with the data page (“cached page data”, “metadata associated with data blocks”, Col. 32, lines 1-25. Noted that page data is metadata.  Data about data).
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al. (11,341,163) in view of Tsirkin et al. (2017/0031593).
Regarding Claim 4, as discussed above, Sridhara essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein the database system performs one or more input output (IO) operations in order to access the portion of the data page stored in the disk of the database system, and wherein the database system is configured to perform the one or more input output operations by asynchronously executing one or more coroutines.
However, Tsirkin et al. (2017/0031593) discloses access to a given memory address by a certain I/O device (paragraph [0034]) and a method for maintaining input/output (I/O) table for executing asynchronously the processing threads including executing routines, subroutines, or operations (paragraph [0030] and figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have asynchronously executed the routines or subroutines in Sridhara in order to meet the desired thread execution timing as taught by Tsirkin.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al. (11,341,163) in view of Hanson et al. (2021/0089537).
Regarding Claim 11, as discussed above, Sridhara essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein the one or more queries include one or more of a transactional processing query and an analytical processing query.
However, Hanson et al. (2021/0089537) discloses it would be advantageous to be able to serve workload containing both transactional and analytical queries to reduce the resource incurred in processing queries and updates on a rowstore table and a columnstore table (paragraph [0004] and OLTP and OLAP in paragraph [0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included either transactional processing query or analytical processing query or both in Sridhara in order to reduce the resource incurred in processing queries and updates on a rowstore table and a columnstore table as taught by Hanson.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al. (11,341,163) in view of Jeong et al. (2012/0173515).
Regarding Claim 14, as discussed above, Sridhara essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein the one or more columns of data are stored in the data page in a partition attribute across (PAX) format.
However, Jeong et al. (2012/0173515) discloses Partition Attributes Across (PAX) advantageously provides row and column formatted storage model and may give better transactional performance (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used PAX in Sridhara in order to advantageously provide row and column formatted storage model as taught by Jeong. 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhara et al. (11,341,163) in view of Breedvelt-Schouen (2014/0092096).
Regarding Claim 15, as discussed above, Sridhara essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, wherein the metadata associated with the data page further includes a logical page number of the data page, a pointer to a cache frame containing the data page, a row identifier range of one or more rows of the database table stored on the data page, a metadata version, a column identifier of the one or more columns, a datatype of the one or more columns, and/or an encoding of the one or more columns.
However, Breedvelt-Schouen (2014/0092096) discloses metadata may include metadata including number of data page (paragraph [0044]).
Since metadata, by definition, is data about data, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included number of data page in metadata in Sridhara in order to further explain more informative metadata to be used in the invention as taught by Sridhara.


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152